                   Case 1:19-cv-05608-PKC Document 17 Filed 08/29/19 Page 1 of 2



75 South Broadway                                                                                 Peter W. Yoars, Jr.
Suite One                                                                                       pyoars@yoarslaw.com
White Plains, NY 10601                                                                         Mobile (914) 312-1497
(914) 740-1050                                                                                    www.YoarsLaw.com



                                                 August 29, 2019
                                                                                    Application granted.
                                                                                    IPTC is adjourned from September 23,
       Via ECF                                                                      2019 to October 28, 2019 at 12:30 PM.

       Honorable P. Kevin Castel, U.S.D.J.                                          SO ORDERED.
       United States District Court
       Southern District of New York                                                August 29, 2019
       500 Pearl Street,
       New York, New York 10007

                 Re:     Textbroker Int’l, LLC. v. Chloe Skupnick, et al.
                         Docket No. 19 cv 5608 (PKC)
                         Initial Pretrial Conf.: 9/23/2019

       Dear Honorable Sir:

              Our Firm represents the defendants David Thelin and Nicole Thelin in the above-
       referenced action. This letter is a formal request for another 14 days to respond to the plaintiff’s
       Complaint. Currently, the defendants must respond to the Complaint by September 3, 2019.

                Defendants David Thelin and Nicole Thelin request that their time to answer or make any
       motion in response to the Complaint be extended to and including September 17, 2019. The
       Thelin's and plaintiff have been in settlement negotiations for several days. Both sides have been
       negotiating in good faith. Defendants are requesting the additional time to allow the negotiations
       to continue and enable the parties to resolve this matter. Plaintiff’s counsel has consented to the
       request for 2-week extension of time to respond to the Complaint. The Court granted defendants’
       first request for a two-week extension by Order dated August 15, 2019.1

                In addition, under Judge Castel’s Individual Practices, section 1B, it is requested that the
       initial pretrial conference scheduled for September 23, 2019, be adjourned to a date at least 14
       days after the required response date.

              For the above reasons, defendants David Thelin and Nicole Thelin respectfully seek an
       order granting their request to extend their time to respond to the Complaint through
       September 17, 2019, and an adjournment of the initial conference.




       1
           ECF Doc No. 16.
                 Case
Hon. P. Kevin Castel,    1:19-cv-05608-PKC Document 17 Filed 08/29/19 Page 2 of 2
                      U.S.D.J.
August 29, 2019
Page 2 of 2




            Thank you for your time and consideration.


                                                         Respectfully submitted,



                                                         Peter W. Yoars, Jr.

      cc:   Andrew Solomon, Esq. (ECF only)
            Chloe Skupnick
